Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 15 July 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Amsterdam 15 July 1794
QuadruplicateOrig:   via LondonDupl.   Sh. Peggy. ElliotTripl.   Sh. Adrianae. Fitzpatrick
Sir!

We had the honor to address You the 1st Instant, since when we have received your esteemed favor of 23 May, advising you had instructed the Treasurer of the United States, to draw upon us the further Sum of Three Hundred Thousand Guilders, to be paid out of the Proceeds of the last Loan; which Bills will meet the usual prompt honor.
We have the satisfaction to announce to you, that the remaining Bonds of the Loan of 1 January 1794 have been undertaken, which may be attributed in a great measure, to the present Circumstances of the War now transferred to our Frontiers, opening the Eyes of and convincing the most prejudiced as well as least informed Persons, of the great superiority of credit the Bond of the United States merit over those of every European State, and which they now enjoy: wherefore, should you in consequence of what we wrote you the 14 January, have lodged eventual orders with us to raise another Loan, It is not impossible but we may succeed to effect it: This, however will materially depend upon the Circumstances, this Country will in future be in.
Not being able to transmit You a more accurate Account of the Progress made in the execution of your order for Saltpetre, than is contained in a Letter we write this Day to His Excellency John Jay Esqr. in London, we inclose You a copy of same for your Information and government.
We are respectfully   Sir!   Your most ob: hb: Servants

Wilhem & Jan Willink
N & J. Van Staphorst & Hubbard
Alexr. Hamilton Esqr. Secrety. of the Treasy.

